Citation Nr: 0521874	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  98-13 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son and M.B.




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 1960 to January 
1964.  The veteran died in December 1996.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That decision denied service 
connection for the cause of the veteran's death.  

This case was previously before the Board in August 2000 and 
August 2003 when it was remanded for additional development.  
The requested development has been completed and the Board 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's appeal. 

2.  The veteran died in December 1996, at the age of 55.  The 
immediate cause of death was cardiopulmonary arrest.  Listed 
as underlying causes of death were aspiration pneumonia and 
brain tumor.

3.  The veteran served aboard a vessel in the waters off the 
coast of Vietnam from August to September 1963; he did not 
have service in the Republic of Vietnam.

4.  The veteran's brain tumor was diagnosed in May 1996, many 
years following discharge from active service.  

5.  The competent medical evidence does not relate the 
veteran's fatal brain tumor to active service or to exposure 
to Agent Orange in service.  


CONCLUSION OF LAW

A service connected disability did not contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 1310, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e), 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served aboard a US Navy ship, the USS Noble 
during the Vietnam war.  The service personnel records and 
the deck logs of the USS Noble confirm that while the veteran 
was serving aboard this vessel, the ship arrived at "Cap St. 
Jacques, South Vietnam" on August 30, 1963.  Through 
September 12, 1963, the ship moved and changed location every 
day in an operational area described in the logbook as "off 
the coast of Vietnam."  In testimony provided in a personal 
hearing in September 1998, M.B. testified that he served with 
the veteran aboard the USS Noble in supply and that the 
veteran's service was "all at sea."  

In May 1996, the veteran underwent a biopsy that determined 
that he had extensive marked gliosis involving malignant 
strocytoma, Grade III-IV (glioblastoma) with focal 
gemistocytic differentiation.  A June 1996 letter from Dr. R. 
Kyle indicated that the veteran would be totally disabled as 
a result of his brain tumor.  He was admitted to a private 
hospital where he died in December 1996.  His certificate of 
death listed the immediate cause of death as cardiopulmonary 
arrest due to or as a consequence of aspiration pneumonia due 
to or as a consequence of brain tumor.  

The appellant, the veteran's surviving spouse, filed a claim 
for service connection for the cause of the veteran's death.  
She submitted a November 1997 letter from R. Kyle, M.D. 
stating that the veteran died of complications resulting from 
glioblastoma multiforme, a primary malignant brain tumor.  
"I have been told by his family that he had exposure to 
Agent Orange in Vietnam.  It is my understanding that brain 
malignancies might be related to occupational solvent 
exposures such as Agent Orange.  It may well be that this 
tumor was caused by the Agent Orange exposure and/or 
exacerbated by it."  

The Board remanded the claim in August 2000 for a medical 
opinion. In July 2003, M. Jacewicz, M.D., identified as a 
chief of neurology, stated that there was no scientific data 
to support an association between exposure to Agent Orange 
and glioblastoma multiforme.  He added:

There is data to the contrary.  The 
investigations by the Institute of 
Medicine concluded that no association 
exists between brain tumors and exposure 
to Agent Orange.  As an aside, the 
patient's record suggests that the 
patient was never directly exposed to 
Agent Orange since he spent most, if not 
all of his time, on Board a ship off the 
coast of Vietnam.  That makes the link in 
this particular instance tenuous at best 
even if an association existed.

The comment by Dr. Richard Kyle, M.D. 
that 'It is my understanding that brain 
malignancies might be related to 
occupational solvent exposure such as 
Agent Orange' is entirely speculative, 
and no scientific evidence is offered.

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The appellant was notified of the 
information and evidence necessary to substantiate her claim 
for service connection for the cause of the veteran's death 
in the March 1998 rating decision, the August 1998 statement 
of the case (SOC), supplemental statements of the case (SSOC) 
issued in October 1998, May 1999, June 2002, October 2002 and 
May 2005, and letters sent to the appellant in April 2002, 
February 2004 and May 2005.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the February 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the appellant that as long as she 
provided enough information about these records, VA would 
assist in obtaining them, but noted that she had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told her that it would assist her by 
obtaining a medical opinion if it decided that such was 
necessary to make a decision on the claim.  Third, VA must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  This was specifically accomplished in the 
February 2004 letter to the veteran.  

While the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ in February 2004, prior to 
issuance of a supplemental statement of the case in May 2005, 
and prior to transfer and certification of the appellant's 
case to the Board, and as described above the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  
Therefore, to decide the appeal would not constitute 
prejudicial error, as the notification requirements of the 
VCAA have been satisfied and the appellant has been provided 
a meaningful opportunity to participate in development of her 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 120-21 
(2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records and personnel records 
for the veteran's service, and these appear to be complete.  
All relevant records of the veteran's treatment, including 
his terminal hospital records, have been obtained, and VA has 
obtained an expert medical opinion in July 2003.  The 
appellant has not identified, and the record does not show, 
that there are any unobtained records which could 
substantiate the appellant's claim for service connection for 
the cause of the veteran's death.  The Board concludes that 
all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim for 
service connection for the cause of the veteran's death and 
to inform her of that evidence.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Legal Criteria

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2004).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2004).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) 
(2004).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes;  Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  "The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  Note 2 to 38 C.F.R. § 3.309.  Presumptive service 
connection for these disorders as a result of herbicide 
exposure is warranted if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 -
27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 
(June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); 
Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

The medical evidence shows that the veteran died of a brain 
tumor which was initially diagnosed in May 1996 following a 
biopsy.  The appellant claims that her husband developed the 
brain tumor as a result of being exposed to Agent Orange 
during the Vietnam war.  The RO initially conceded exposure 
based on the personnel records and deck logs which placed the 
veteran in a vessel off the Coast of Vietnam during the 
Vietnam war.  "Service in the Republic of Vietnam," includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  The 
RO later reversed this concession, noting that the VA General 
Counsel has determined that the regulatory definition (which 
permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in that Republic) requires that an individual actually 
have been present within the boundaries of the Republic. See 
VAOPGCPREC 27-97. Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or visitation 
in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period). See VAOPGCPREC 
27-97.  The evidence does not support that the veteran had 
actual duty or visitation in the Republic of Vietnam.  As 
such, exposure can not be conceded based on his service in 
waters off shore and the presumptions afforded veteran's with 
actual Vietnam service regarding exposure to Agent Orange do 
not apply.

Even if exposure was conceded, the Board notes that 
presumptive service connection as a result of herbicide 
exposure is not warranted because brain cancer is not among 
the diseases listed for which a presumption is provided.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In fact, as noted above, 
the Secretary has specifically indicated that a presumption 
is not warranted for brain tumors.  See Notice, 68 Fed. Reg. 
27630 -27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 
42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 
2001); Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  Nor 
is there evidence that brain cancer existed during service or 
in the first postservice year to allow service connection on 
presumptive basis as a chronic disease.  38 C.F.R. 
§ 3.309(a).  

Aside from these presumptive provisions, service connection 
might be established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994).  This is the primary basis of the appellant's 
claim.  However, after a thorough review of the record, the 
Board finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  The 
only competent medical evidence in support of service 
connection is the November 1997 statement from Dr. Kyle that 
"brain malignancies might be related to occupational solvent 
exposures such as Agent Orange.  It may well be that this 
tumor was caused by the Agent Orange exposure . . ."

The medical opinion of M. Jacewicz, M.D., however, is more 
probative of this issue.  First, the examiner reviewed the 
claims file and the exact circumstances of the claimed 
exposure to Agent Orange rather than relying, as Dr. Kyle 
did, on the family's statement that the veteran had been 
exposed to Agent Orange.  Dr. Jacewicz also notes that the 
veteran was never directly exposed to Agent Orange, and as 
such any link is "tenuous at best even if an association 
existed."  Second, the language used by Dr. Kyle is entirely 
speculative, and as Dr. Jacewicz noted, no scientific 
evidence is offered.  In contrast, Dr. Jacewicz cited 
investigations by the institute of Medicine that no 
association exists between brain tumors and exposure to Agent 
Orange and stated conclusively that there was no scientific 
data to support an association between exposure to Agent 
Orange and the veteran's fatal brain tumor.  Finally, the 
Board notes that the appellant has submitted several articles 
generally linking exposure to Agent Orange with the 
development of various diseases; however, none of these 
addresses facts specifically relevant to the veteran's brain 
cancer and as such, these have no real probative value in 
determining whether the cause of the veteran's death may be 
service connected.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As such, the Board finds that the preponderance of the 
evidence indicates that service connection is not warranted 
for the veteran's fatal brain tumor as the cause of the 
veteran's death, to include due to exposure to Agent Orange.  
The Board has considered the appellant's statements regarding 
the etiology of the veteran's fatal disorder; however, this 
is not competent evidence to show that the cause of the 
veteran's death was service-connected.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  Further, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  38 C.F.R § 
3.159(a)(2) (2004).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

For the foregoing reasons, the Board concludes that a 
service-connected disability did not contribute substantially 
or materially to cause the veteran's death.  The 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
because the evidence for and against the claim is not evenly 
balanced, there is no existing amount of doubt to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

